DETAILED ACTION
Acknowledgements
Claims 1-16 are pending.
Claims 7-8 and 15-16 are withdrawn.
Claims 1-6 and 9-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/12/2021.
Applicant's election with traverse of species A in the reply filed on 1/12/2021 is acknowledged.  The traversal is on the grounds that the species do not correspond to different mutually distinct embodiments, but are different aspects of the overall process that are all part of the same embodiment. Additionally, applicant state that the search and consideration of all pending claims would not present an undue burden. This is not found persuasive because species A, represented by paragraphs 30 and 42 of the specification, involves the features of the processing server receiving one or more sets of additional payment credentials, storing them in memory, and executing a query on 
Additionally, although applicant identified all the claims except 8 and 16 as corresponding to species A, claims 7 and 15 involve the feature of forwarding an authorization response to the computing system as received from the payment network or issuing institutions, which corresponds to species B. Therefore, claims 7 and 15 are also withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6 are directed to a method and claims 9-14 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing an authorization request for a split payment by identifying additional payment credentials among which the payment is to be split, and obtaining authorization for payments using the additional payment credentials, which is an abstract idea. Specifically, the claims recite “receiving . . . an authorization request for a payment transaction . . . wherein the authorization request is a transaction message formatted according to one or more standards and includes a plurality of data elements including at least a first data element configured to store a transaction amount and a second data element configured to store a first set of payment credentials,” Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a series of acts for processing a payment that is funded by multiple accounts, which is a commercial or legal interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a receiver and transmitter of a processing server, the processing server, an external server, and a computing system, merely use a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “receiving . . . an authorization request for a payment transaction . . . wherein the authorization request is a transaction message formatted according to one or more standards and includes a plurality of data elements including at least a first data element configured to store a transaction amount and a second data element configured to store a first set of payment credentials,” “identifying . . . one or more sets of additional payment credentials,” “generating . . . one or more new authorization requests for the one or more sets of additional payment credentials, wherein a new authorization request is a transaction message formatted according to the one or more standards and includes a plurality of data elements including at least a first data element configured to store a separate amount and a second data element configured to store the respective set of additional payment credentials, wherein the separate amount is based on at least the transaction amount and a number of the one or more sets of additional payment credentials,” “transmitting . . . the received authorization request and the generated one or more new authorization requests . . . for processing,” “receiving . . . an authorization response for the received authorization 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a receiver and transmitter of a processing server, the processing server, an external server, and a computing system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of processing an authorization request for a split payment by identifying additional payment credentials among which the payment is to be split, and obtaining authorization for payments using the additional payment credentials. As discussed above, taking the claim elements separately, the receiver and transmitter of the processing server, the processing server, the external server, and the computing system perform the steps or functions of “receiving . . . an authorization request for a payment transaction . . . wherein the authorization request is a transaction message formatted according to one or more standards and includes a plurality of data elements including at least a first data element configured to store a transaction amount and a second data element configured to store a first set of payment credentials,” “identifying . . . one or more sets of additional payment credentials,” “generating . . . one or more new authorization requests for the one or more sets of additional payment credentials, wherein a new authorization request is a transaction message formatted according to the one or more standards and includes a plurality of data elements including at least a first data element configured to store a separate amount and a second data element configured to store the respective set of additional payment credentials, wherein the separate 
Dependent claims 5-6 and 13-14 further describe the abstract idea of processing an authorization request for a split payment by identifying additional payment credentials among which the payment is to be split, and obtaining authorization for payments using the additional payment credentials. Additionally, dependent claims 2-4 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and 9 recite “receiving, by the receiver of the processing server, an authorization response for the received authorization request and the generated one or 
Claims 2-6 and 10-14 are also rejected as each depends on either claim 1 or 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Lack of Antecedent Basis
Claim 1 recites the limitation "the respective set of additional payment credentials" in line 15 of the claim, and claim 9 recites the limitation “the respective set of additional payment credentials” in lines 15-16 of the claim.  There is insufficient antecedent basis for this limitation in the claims. The claims previously recite “one or more sets of additional payment credentials,” but do not recite a set, or a respective set, of additional payment credentials.
Claims 2-6 and 10-14 are also rejected as each depends on either claim 1 or 9.

Unclear Language
Claims 1 and 9 recite “electronically transmitting, by a transmitter of the processing server, the received authorization request and the generated one or more new authorization requests to an external server for processing,” and then recite “receiving, by the receiver of the processing server, an authorization response for the received authorization request and the generated one or more new authorization requests.” Therefore, the claim language is broad enough to read on requiring transmission of multiple authorization requests, but only receiving a single authorization response. However, this renders the claim indefinite, because if multiple requests are sent, each request would require a response, while the claim only recites a single response.
Claims 2-6 and 10-14 are also rejected as each depends on either claim 1 or 9.
Claim 9 recites “a system . . . comprising: a transmitter of a processing server; and a receiver of the processing server . . . .” The claim then recites functionality of the 
Claims 10-14 are also rejected as each depends on claim 9.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Means plus function
Claim limitations “transmitter . . . configured to electronically transmit,” “receiver . . . configured to receive,” “transmitter . . . further configured to electronically transmit,” “the receiver . . . further configured to receive,” in claim 9 and 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as each limitation recites a generic placeholder, such as “transmitter” or “receiver”, coupled with a function, such as “configured to electronically transmit,” and “configured to receive,” and is not modified by sufficient structure for performing the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10-14 are also rejected as each depends on claim 9.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Hammad (US 2009/0271262).
Regarding claims 1 and 9, Hammad discloses a system and method for processing shared payments for a transaction, comprising:
receiving, by a receiver of a processing server, an authorization request for a payment transaction from a computing system, wherein the authorization request is a transaction message formatted according to one or more standards and includes a plurality of data elements including at least a first data element configured to store a 
identifying, by the processing server, one or more sets of additional payment credentials (Hammad ¶¶ 21, 24-27, 57, 68-69);
generating, by the processing server, one or more new authorization requests for the one or more sets of additional payment credentials, wherein a new authorization request is a transaction message formatted according to the one or more standards and includes a plurality of data elements including at least a first data element configured to store a separate amount and a second data element configured to store the respective set of additional payment credentials, wherein the separate amount is based on at least the transaction amount and a number of the one or more sets of additional payment credentials (Hammad ¶¶ 22, 57-59, 69);
electronically transmitting, by a transmitter of the processing server, the received authorization request and the generated one or more new authorization requests to an external server for processing (Hammad ¶¶ 57-58, 69);
receiving, by the receiver of the processing server, an authorization response for the received authorization request and the generated one or more new authorization requests, wherein an authorization response is a transaction message formatted according to one or more standards and includes a plurality of data elements including at least one data element configured to store a response code indicating approval or denial (Hammad ¶¶ 22-23, 61-62, 70);

Although the citations provided in the rejection above disclose all the claimed features, examiner additionally notes that the language “wherein the authorization request is a transaction message formatted according to one or more standards and includes a plurality of data elements including at least . . . a second data element configured to store a first set of payment credentials,” “wherein a new authorization request is a transaction message formatted according to the one or more standards and includes a plurality of data elements including at least a first data element configured to store a separate amount and a second data element configured to store the respective set of additional payment credentials, wherein the separate amount is based on at least the transaction amount and a number of the one or more sets of additional payment credentials,” and “wherein an authorization response is a transaction message formatted according to one or more standards and includes a plurality of data elements including at least one data element configured to store a response code indicating approval or denial,” recite limitations describing characteristics of data included in the authorization request, the new authorization request, and the authorization response. However, the particular characteristics of these data items are not processed or used to carry out any steps or functions that depend on these recited characteristics. Therefore, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claims 2 and 10, Hammad discloses that the plurality of data elements included in the received authorization request further includes a third data element configured to store an indication of the payment transaction as a shared payment transaction (Hammad ¶¶ 24, 26-27).
Regarding claims 3 and 11, Hammad discloses that the one or more sets of additional payment credentials are stored in one or more additional data elements of the plurality of data elements included in the received authorization request (Hammad ¶¶ 21, 26-27).
Regarding claims 4 and 12, Hammad discloses that each of the one or more additional data elements are reserved from private use according to the one or more standards (Hammad ¶¶ 24, 26-27).
Although the citations provided in the rejection above disclose all the claimed features, examiner additionally notes that the language recited in claims 2-4 and 10-12 describes characteristics of the plurality of data element and the one more sets of additional payment credentials. However, the particular characteristics of these data items are not processed or used to carry out any steps or functions that depend on In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claims 5 and 13, Hammad discloses that identifying the one or more sets of additional payment credentials includes executing a query on a memory of the processing server to identify each of the one or more sets of additional payment credentials as associated with the first set of payment credentials in the memory (Hammad ¶¶ 24-25, 53-54, 65-68).
Regarding claims 6 and 14, Hammad discloses receiving, by the receiver of the processing server, each of the one or more sets of additional payment credentials from a computing device (Hammad ¶¶ 24-25, 54, 65, 68); and storing, in the memory of the processing server, each of the one or more sets of additional payment credentials following receipt (Hammad ¶¶ 24-25, 54, 65, 68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.